UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Quarter ended March 31, 2010 Commission file number 333-136643 ONE BIO, CORP. (Exact Name of Registrant as Specified In Its Charter) Florida 59-3656663 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19ountry Club Drive, Suite 100, Aventura, Florida 33180 (Address of Principal Executive Offices) (Zip Code) (877) 544-2288 (Registrant’s Telephone Number, Including Area Code) 29th Avenue Suite 842 Aventura Florida 33180 Former Name and Address Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d0 of the act. Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12-b-2 of the Exchange Act. (Check One): Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:o No:x The number of shares of common stock outstanding as of May 12, 2010 was 30,652,311. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheet as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations and Accumulated Other Comprehensive Income (Loss) for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements 7-29 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 50 Item 2. Market for Common Equity and Related Stockholder Matters 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 50 SIGNATURES 51 EXPLANATORY NOTE This Quarterly Report on Form 10-Q/A (Amendment No. 1) is being filed by ONE Bio, Corp. (“the Company”) to reflect certain revisions to our Quarterly Report filed on Form 10-Q for the fiscal quarter ended March 31, 2010, which was filed with the SEC on May 17, 2010 (“the Original Quarterly Report”).This Amendment No. 1 is intended to clarify certain items in our consolidated financial statements, including: Reflect the supplemental disclosures on the Statement of Cash Flows. Update disclosure in note 10 – Loans Payable Update disclosure in note 11 – Loans Receivable. Update disclosure table in note 17 – Warrants. Update disclosure table in note 18 – Stock Options Revise disclosure tables in note 20 – Taxation. INTERIM FINANCIAL STATEMENTS The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions for Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended December 31, 2009. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position as at March 31, 2010, and the results of its operations and cash flows for the three months ended March 31, 2010. The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for future quarters or the full year end December 31, 2010. FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q/A contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. 1 One Bio, Corp. Consolidated Balance Sheets (Stated in US dollars) March 31, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Receivables Inventory Loans Receivable Prepaid expenses Total current assets Property, plant and equipment, net Land use rights Goodwill Intangible assets Deposits for acquisition of intangible assets Other Assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES Current liabilities Accounts Payable and accrued liabilities $ $ Loans payable- current portion Deferred revenues Deferred taxes ) Total current liabilities Loans payable Deferred taxes TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Preferred stock: par value $0.001 per share Issued and outstanding: 10,000 and 0 shares at March 31, 2010 and December 31, 2009 10 - Common stock: par value $0.001 per share Authorized: 150,000,000 shares Issued and outstanding: 29,176,396 and 29,171,990 shares at March 31, 2010 and December 31, 2009 Additional paid-in capital Statutory reserve Accumulated other comprehensive income Retained earnings Total shareholders’ equity of the company Non-Controlling Interest TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Consolidated Financial Statements 2 One Bio, Corp. Consolidated Statements of Income and Comprehensive Income (Stated in US dollars) Three Months ended March 31, Revenues $ $ Cost of sales Gross profits Operating expenses General and administrative expenses Research and development expenses Selling and marketing expenses Income from operations Interest and financing expense ) ) Interest income Other income ) - Income before income taxes Provision for income taxes ) ) Net income Net income attributable to non-controlling interest ) - Net income attributable to Company $ $ Earnings per share - Basic $ $ - Diluted $ $ Weighted average number of shares outstanding: - Basic - Diluted STATEMENT OF COMPREHENSIVE INCOME Net Income $ $ Other comprehensive income Unrealized foreign currency gain (loss) ) ) Comprehensive income Comprehensive income attributable to noncontrolling interest ) - Comprehensive income attributable to the Company $ $ See Notes to Consolidated Financial Statements 3 One Bio, Corp. Consolidated Statements of Cash Flows (Stated in US dollars) Three Months ended March 31, Cash flows from operating activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of land use rights Amortization of lease prepayments Deferred taxes ) Share-based compensation Stock option expense Changes in operating assets and liabilities: Accounts receivable, net ) ) Prepaid and other current assets ) Inventories ) Other assets ) Accounts payables and accrued expenses Amount due to a related party ) Income tax payable Deferred revenue - Net cash flows used by operating activities ) Cash flows from investing activities Payments to acquire property, plant and equipment ) - Loan receivables - Net cash flows provided by investing activities - Cash flows from financing activities Proceeds from bridge loan - Proceeds of bank loans - Repayments of government loans - ) Repurchase and cancellation of common shares ) - Repayments of bank loans ) - Repayment of notes payable ) - Reverse takeover capitalization - - Exercise of warrants - Advances from a stockholder - - Net cash flows proved/(used) by financing activities ) Effect of foreign currency translation on cash and cash equivalents ) ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of quarter Cash and cash equivalents - end of quarter $ $ Supplemental disclosures for cash flow information: Cash paid for interest $ $
